Citation Nr: 0203995	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  99-22 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
stomach disability.

2.  Entitlement to service connection for right eye 
disability.

3.  Entitlement to service connection for duodenal 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for stomach disability is decided 
herein, while the other issues on appeal are addressed in the 
remand that follows the order section of this decision.  

The veteran testified before an RO Hearing Officer in 
February 2000.  A transcript of that hearing has been 
associated with the claims folder.

The Board notes that the veteran is also seeking service 
connection for a right-sided facial neurological disability, 
but this claim has not been considered by the RO.  Therefore, 
it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in September 1946, 
the RO denied service connection for stomach disability.

2.  The evidence received since the September 1946 decision 
is cumulative or redundant of the evidence previously of 
record or is not so significant by itself or in the context 
of the evidence previously of record that it must be 
considered in order to fairly decide the merits of the claim.
CONCLUSION OF LAW

New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for stomach 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was denied entitlement to service connection for 
a stomach disability in an unappealed rating decision of 
September 1946 on the basis that no such disability was found 
on the veteran's examination for discharge.  

The evidence of record at the time of the September 1946 
rating decision included service medical records, which 
document no pertinent complaint, abnormal finding, or 
diagnosis, and show that the veteran's abdominal wall and 
viscera were found to be normal on examination for discharge.  
Also of record was the veteran's claim for compensation in 
which he reported that he developed a stomach condition prior 
to service, that the condition was aggravated during service 
and that it was treated in service in 1943, 1944 and 1945.  
No post service medical evidence was of record at the time of 
the September 1946 rating decision. 

The veteran's claim to reopen was received in July 1997.  He 
indicated that he had received treatment in service for his 
stomach in France and Belgium.  He also identified providers 
of care for his claimed ulcer since service, and provided an 
authorization for release of information for Brooklyn 
Hospital.

The RO requested records from the National Personnel Records 
Center (NPRC), and in October 1997 received a response.  The 
NPRC responded that there were no medical records on file, 
and indicated that the veteran's records may have been 
destroyed by fire.  It also stated that the veteran's 
physical examinations could not be reconstructed.

In January 1998, Brooklyn Hospital responded to the RO's 
request for records.  The hospital indicated that it had no 
record pertaining to the veteran.

In June 1998, the RO wrote to the veteran and requested that 
he provide additional information to support the search for 
his service medical records.  The record shows that the 
veteran submitted further information and that the RO made an 
additional request for information to the NPRC.

The veteran was provided a VA examination in August 1998.  He 
reported a history of duodenal ulcer disease since 1944.  The 
veteran also indicated that he had undergone an endoscopy in 
1978 and that he followed a bland diet.  The diagnosis was 
history of duodenal ulcer.  An upper gastrointestinal series 
revealed Zenker's diverticulum with narrowing of the 
esophagus, a small hiatal hernia, gastroesophageal reflux 
disease, and deformity of the duodenal bulb without active 
ulceration.  

In October 1998, the NPRC informed the RO that it was unable 
to make a search of alternate records without identification 
of the organization to which the veteran was assigned and a 
more definitive date of treatment.

The veteran submitted a statement in October 1998, indicating 
that his current ulcer condition was directly related to the 
nervous stomach for which he received treatment in service.

In December 1998 the RO received a written statement from the 
veteran.  He maintained that he did not complain about his 
stomach condition at service discharge because it was under 
control at that time and he wanted to go home.  He related 
that shortly after his discharge, his stomach condition 
returned and he sought treatment from Dr. Michael Scimeca.  
The veteran stated that Dr. Scimeca referred him to Brooklyn 
Hospital.  He stated that Dr. Scimeca was deceased.  He 
indicated that he had maintained contact with only one former 
military colleague, and that that person was deceased.  The 
veteran noted that the RO had been informed that Brooklyn 
Hospital had no records pertaining to his treatment, and 
indicated that he had also sought such records without 
success.  

The veteran offered testimony before an RO Hearing Officer in 
February 2000.  He testified that he was sent to a hospital 
in Belgium after complaining about his stomach.  He indicated 
that he was examined and given pills.  He stated that the 
doctor told him that he was bleeding, but that his unit was 
subsequently shifted and he was unable to return to the 
hospital.  He testified that he received no further treatment 
in service.  He stated that after service, he sought 
treatment from Dr. Scimeca and was referred to Brooklyn 
Hospital.  He claimed that an endoscopy was performed in 1970 
at Mary Immaculate Hospital and a duodenal ulcer was 
detected.  The veteran also submitted a written statement 
which essentially reflected his oral testimony.  He 
maintained that VA must disprove his testimony relating to 
his claimed stomach disability, as it was the only evidence 
of such a disability.

The RO subsequently sought private treatment records 
identified during the veteran's hearing.  In March 2000, Mary 
Immaculate Hospital indicated that the period for retention 
of the veteran's records had expired and that any such 
records pertaining to treatment of the veteran would have 
been destroyed.  The veteran submitted a release of 
information for Dr. Rodolfo Cutino with an attached letter 
from the New York Department of Health.  The Department of 
Health had informed the veteran that state law required that 
records be retained for only six years and that as he sought 
records that were more than 50 years old, it was doubtful 
that the physicians would have retained such records.  The 
veteran also submitted a release of information for Columbia 
Presbyterian Medical Center with an attached letter from Paul 
Greene, M.D., relating to a facial neurological condition.  

The RO also made a further request for records from the NPRC 
in March 2000.  The NPRC responded that no Surgeon General's 
Office records were available for the veteran.

In November 2001 the RO wrote to the veteran and informed him 
of his rights in the VA claims process.  The veteran was 
instructed that information pertaining to treatment for his 
claimed stomach disability was necessary to support his 
claim, and that the RO had obtained medical records 
pertaining to the period of his service.  The veteran was 
invited to submit any medical evidence in his possession and 
provide any additional information to assist the RO in 
obtaining further evidence.  No additional information or 
evidence was received.

II.  Veterans Claims Assistance Act of 2000 

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the issue decided 
herein.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received before that date.

The record reflects that the veteran has been informed of the 
requirements to reopen his claim, the evidence considered by 
the RO and the evidence necessary to substantiate his claim.  
The record also reflects that the RO has made numerous 
attempts to obtain additional service medical records.  
Similar attempts have been made to secure identified private 
medical records on the veteran's behalf.  The veteran has 
been afforded a VA gastrointestinal examination.  Neither the 
veteran nor his representative has identified any existing 
evidence or information which could be obtained to 
substantiate the claim to reopen. 

Accordingly, the Board is satisfied that no further action is 
required to comply with the notice and duty to assist 
provisions of the VCAA or the implementing regulations.

III.  Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West Supp. 
2001).  

Service incurrence or aggravation of peptic ulcer disease may 
be presumed if it is manifested to a compensable degree 
within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).  Additionally, service connection may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Generally, a claim which has been denied in an unappealed 
rating decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 1991).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The pertinent medical evidence added to the record since the 
September 1946 rating decision consists of the report of a VA 
examination conducted in August 1998.  While the veteran has 
identified sources of treatment for his claimed stomach 
disability since service, attempts by the veteran and the RO 
to obtain such records have been unsuccessful.  Notably, the 
August 1998 VA examination report provides a diagnosis of 
duodenal ulcer by history, and an upper gastrointestinal 
series revealed Zenker's diverticulum, small hiatal hernia, 
gastroesophageal reflux disease, and deformity of the 
duodenal bulb without active ulceration.  This evidence is 
new since it documents the post-service presence of stomach 
disability.  However, since it does not document the presence 
of stomach disability until more than 50 years following the 
veteran's discharge from service and does not suggest that 
the current stomach disability is etiologically related to 
service, it is not so significant by itself or in the context 
of the evidence previously of record that it must be 
considered in order to fairly consider the merits of the 
claim.  Accordingly, it is not material.

The veteran's statements and testimony pertaining to 
treatment for a stomach disability during service and 
thereafter are also new.  However, as a layperson, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board must 
conclude that the veteran's statements and testimony are not 
so significant alone or in the context of the evidence 
previously of record that they must be considered to fairly 
decide the merits of his claim.  Therefore, they are not 
material.

Thus, the veteran's claim of entitlement to service 
connection for stomach disability is not reopened.    


ORDER

The Board having determined that new and material evidence 
has not been submitted, reopening of the claim of entitlement 
to service connection for stomach disability is denied.


REMAND

The Board notes that in the Statement of the Case issued in 
September 1999, the RO addressed the veteran's eye claim as 
one involving both eyes, but then addressed it as a claim 
involving only the left eye when it issued a Supplemental 
Statement of the Case in June 2001.  It thereafter obtained 
clarification from the veteran indicating that his eye claim 
relates to the right eye only.  However, the RO failed to 
issue a Supplemental Statement of the Case addressing the 
right eye, rather than the left eye. 

More importantly, the RO has denied reopening of the 
veteran's claims for service connection for right eye 
disability and duodenal disability on the basis that new and 
material evidence to reopen either claim has not been 
received since an unappealed rating decision of September 
1946, when it should have addressed both of these claims on a 
de novo basis.  In this regard, the Board notes that in his 
August 1946 claim for compensation, the veteran claimed 
entitlement to service connection for stomach disability and 
left eye disability.  He made no reference to duodenal 
disability or right eye disability.  In the unappealed rating 
decision of September 1946, the veteran was denied 
entitlement to service connection for stomach disability and 
amblyopia, a left eye condition found on the veteran's 
examination for discharge from service.  The September 1946 
rating decision includes no reference to duodenal disability 
or right eye disability.  

The Board further notes that the VCAA and the implementing 
regulations are applicable to the veteran's claims for 
service connection for duodenal ulcer disability and right 
eye disability.  

The veteran claims that his right eye disability is due to 
service trauma.  The report of an August 1998 VA eye 
examination indicates that glaucoma of the veteran's right 
eye could be due to the alleged service trauma, but the 
examiner failed to provide an assessment of the likelihood of 
such a causal relationship.  Therefore, the report is not 
adequate for adjudication purposes.  

Although deformity of the duodenal bulb was found and a 
history of duodenal ulcer disease was diagnosed on VA 
examination in August 1998, there is no indication in the 
medical evidence currently of record that any current 
duodenal disability is etiologically related to service.  
Therefore, the Board must conclude that without additional 
evidence from the veteran, there is no reasonable possibility 
that a VA examination to determine the etiology of the 
veteran's current duodenal disability would substantiate the 
claim.  However, the Board believes that the veteran should 
be informed of additional evidence needed from him to 
substantiate this claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
provide substantiating evidence of the 
alleged service trauma of his right eye, 
such as a statement from a person who 
served with him and is aware of the 
service trauma.

2.  When the above development has been 
completed, the veteran should be afforded 
an examination by an ophthalmologist to 
determine the nature and etiology of his 
current right eye disability.  Any 
indicated studies should be performed, 
and the claims folder must be made 
available to and reviewed by the 
examiner.  Based upon the examination 
results and the claims folder review, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current right eye 
disability is etiologically related to 
service trauma or otherwise etiologically 
related to service.  The rationale for 
the opinion should also be provided.

3.  The veteran should also be requested 
to provide medical evidence, such as a 
statement from a physician, supporting 
his contention that duodenal disability 
developed or worsened during or as a 
result of his military service.  The 
veteran should be informed that the 
medical opinion supporting his claim can 
be based upon history provided by the 
veteran.

4.  The RO should then undertake any 
other development, such as providing the 
veteran with a VA examination to 
determine if it is at least as likely as 
not that the veteran's current duodenal 
disability is etiologically related to 
service, it determines to be required to 
comply with the notice and duty to assist 
provisions of the VCAA and the 
implementing regulations.  

5.  The RO should then adjudicate the 
veteran's claims for service connection 
for duodenal disability and right eye 
disability on a de novo basis.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case and afforded an appropriate 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate action, if otherwise in order.  By this remand the 
Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran until he is otherwise 
notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

